COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                 ORDER OF ABATEMENT

Appellate case name:        In the Interest of D. E. B., T.A.B. III aka T.B., Jr., aka T.J.,
                            Jr., T.B. aka Baby Boy W., Children

Appellate case number:      01-16-00562-CV

Trial court case number:    2014-66511

Trial court:                312th District Court of Harris County

        Appointed counsel for appellant, D.C.P., Jaclyn Jones, has filed a motion for
withdrawal of counsel and appointment of new counsel in this Court due to an alleged
conflict of interest in this parental termination appeal. Under the Texas Family Code, the
trial court is responsible for appointing counsel to represent an indigent parent, like
D.C.P., in a parental termination suit. See TEX. FAM. CODE ANN. § 107.013(a)(1) (West
Supp. 2015). Once appointed, the attorney must continue to represent the parent until the
suit is dismissed, the appeals are exhausted or waived, or the attorney is relieved of her
duties or replaced by the trial court after a finding of good cause. See TEX. FAM. CODE
ANN. § 107.016(2) (West Supp. 2015); In re M.V.G., 285 S.W.3d 573, 575 (Tex. App.—
Waco 2009, order).


        Accordingly, we construe appellant’s motion to include a motion to abate, grant
the motion, and we abate this appeal for the trial court to determine whether good cause
exists to permit counsel, Jaclyn Jones, to withdraw and, if so, to enter orders withdrawing
counsel and appointing new counsel. See In re M.V.G., 285 S.W.3d at 575–76. Any
hearing shall be conducted within 14 days after the date of this Order. The trial court
clerk shall filed a supplemental clerk’s record containing the trial court’s orders
pertaining to the withdrawal and/or the appointment of new counsel within 21 days of
the date of this Order.


       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
supplemental clerk’s record complying with this Order is filed with this Court.
        Appellant D.C.P.’s counsel also filed an amended unopposed motion for extension
of time to file her brief for thirty days until October 7, 2016, to allow for the appointment
of new counsel. Appellant’s extension motion is dismissed as moot because appellant’s
brief in this appeal will be due 20 days after the date the supplemental clerk’s record is
filed in this Court. See TEX. R. APP. P. 38.6(a)(1). Appellee’s brief in this appeal will be
due 20 days from the date appellant’s brief is filed. See id. 38.6(b).


       It is so ORDERED.


Judge’s signature:   /s/ Laura Carter Higley
                          Acting individually

Date: September 13, 2016